                                  IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                                         :
SCOTT D. ZIEGLER                                               :     Bk. No. 1:18-bk-03396-HWV
                                  Debtor                       :
                                                               :     Chapter No. 13
PENNYMAC LOAN SERVICES, LLC                                    :
                        Movant                                 :
                 v.                                            :
SCOTT D. ZIEGLER                                               :
                        Respondent                             :
                                                               :

               CERTIFICATE OF SERVICE OF NOTICE OF PAYMENT CHANGE SUPPLEMENT
         I certify under penalty of perjury that I served or caused to be served the Notice of Payment Change Supplement,
which has been filed on the Claims Register in the above-referenced case, on the parties at the addresses shown below or on
the attached list on September 29, 2020.
The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification                   Service by First Class Mail
CHAD J. JULIUS                                       SCOTT D. ZIEGLER
JACOBSON & JULIUS                                    6985 OLD HARRISBURG ROAD
8150 DERRY STREET, SUITE A                           YORK SPRINGS, PA 17372
HARRISBURG, PA 17111

CHARLES J DEHART, III (TRUSTEE)
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036

ASST. U.S. TRUSTEE
UNITED STATES TRUSTEE
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101

If more than one method of service was employed, this certificate of service groups the parties by the type of service. For
example, the names and addresses of parties served by electronic notice will be listed under the heading “Service by Electronic
Notification” and those served by mail will be listed under the heading: Service by First Class Mail.”

September 29, 2020
                                                  /s/ Jerome B. Blank, Esquire
                                                  Jerome B. Blank, Esq., Id. No.49736
                                                  Phelan Hallinan Diamond & Jones, LLP
                                                  1617 JFK Boulevard, Suite 1400
                                                  One Penn Center Plaza
                                                  Philadelphia, PA 19103
                                                  Phone Number: 215-563-7000 Ext 31625
                                                  Fax Number: 215-568-7616
                                                  Email: jerome.blank@phelanhallinan.com




       Case 1:18-bk-03396-HWV               Doc -2 Filed 09/29/20 Entered 09/29/20 17:46:39                     Desc
                                           Certificate of Service Page 1 of 1
